DETAILED ACTION
	This action is in response to the election/restriction filed on October 29, 2021.  Invention III (claim 30) has been elected with traverse.  Invention I and II (claims 17 and 29) have been withdrawn from consideration.  Claims 2, 5, 8, 13, 15-16, 18-20, 23-26 have been amended.  Claims 2-3, 5, 7-9, 12-13, 15-16, 18-20, 23-26, and 30 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
Applicant's election with traverse of Invention III in the reply filed on October 29, 2021 is acknowledged.  The traversal is on the ground(s) that “that there is not enough factual development in the requirement to determine whether there is any actual sufficient distinctness between alleged Groups; rather there exists only speculation and/or supported conclusion”.  This is not found persuasive because the applicant has not provided an explanation or elaborated of why the Groups are not distinct.  Additionally, the examiner has provided evidence for the restriction as shown below:  





Invention II: In the instant case, the combination I as claimed does not require the particulars of the subcombination as claimed because an array of one or more mounted advertising apparatuses, each mounted advertising apparatus having at least one electronic digital display operatively connected to or sharing:  at least one networked single board computer, at least one power source, and at least one server capable of individually controlling and communicating with one or the other or both of the networked single board computer and electronic digital display of the array of one or more mounted advertising apparatuses; the server configured to: and, provide one or more still image(s) and/or video advertisements to the at least one networked single board computer for display on the electronic digital display of an advertising apparatus.

Invention III:  The subcombination has separate utility such as at least one personal electronic digital display that can be controlled apart from any other personal displays; at least one single board computer; at least one power source; and at least one server configured to communicate with the at least one single board computer via a wired or wireless connection to provide discrete signals to one or more of:  power on or power off the single board computer; power on or off the electronic digital display: or provide individualized display content, the single board computer and power source being configured to be stored in one or more of a seat back, a seat bottom, a seat structure, an arm rail, an armrest, a side support, a beam support and/or an anchor region of the seat support.

	The underlined and bolded portions of the limitations emphasize the differences between the inventions leading to a restriction and utilization of different search strategies/techniques.  
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claim 30 is objected to because of the following informalities:  The term “the seat support” lacks antecedent basis in line 14.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  The claim recites, “providing one or more commands from the server to the [electronic] digital display”.  Add the term “electronic” for consistent use of the phrase “electronic digital display” throughout the claims.   Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  Dependent claim 2 recites preamble, “A system of claim 30, the system further comprising a method of informing…”  The combination of recitation of a system along with the steps of a method form a hybrid claim.  Remove the term, “method” to address the objection.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The term “the response” lacks antecedent basis in line 2.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  The term “the initial advertisements” lacks antecedent basis in line 5.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  The claim recites, “…the providing one or more commands from the server to the [electronic] digital display”.  Add the term “electronic” for consistent use of the phrase “electronic digital display” throughout the claims.   Appropriate correction is required.
7 is objected to because of the following informalities:  The term “the health information” lacks antecedent basis in line 3.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  The claim recites, “…receiving one or more responses from the patron utilizing the network connected electronic [digital] display”.  Add the term “digital” for consistent use of the phrase “electronic digital display” throughout the claims.   Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The claim recites, “…and/or other goods sold at the [public] venue…[public] venue…”.  Add the term “public” for consistent use of the phrase “public venue” throughout the claims.   Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  The term “the section” lacks antecedent basis in line 5.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  The claim recites, “the payment receiving component” instead of “the payment receiving module” as recited in claim 13.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  The term “the response” lacks antecedent basis in line 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 contains the trademarks/trade names Venmo and SquareCash.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe methods of payment and, accordingly, the identification/description is indefinite.




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 3 is method claim dependent upon dependent system claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 7 is method claim dependent upon dependent system claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 8 is method claim dependent upon dependent method claim 3 further dependent upon dependent system claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 9 is a method claim dependent upon dependent system claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 12 is a method claim dependent upon dependent system claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3, 5, 12-13, 15, 18-20, 24, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. US Publication 20080297997 A1.
Claim 30:
	As per claim 30, Anderson teaches a system comprising:
at least one personal electronic digital display that can be controlled apart from any other personal displays (paragraphs 0012 and 0061 “The subject invention is also directed to an entertainment display system consisting of at least one display apparatus adapted to communicate with a central processing unit via a computer network. The central processing unit is adapted to communicate one or more visual images to the at least one display apparatus positioned on seating structures throughout the sporting and entertainment venue. The central processing unit may be adapted to control the one or more visual images generated by the computer unit and displayed on the display screens, based on the one or more inputs received from the one or more display apparatuses.”);

at least one single board computer (paragraph 0060 “The computer unit 34 comprises a central processing unit (CPU) 106 that contains electronics and software, and is powered by battery, power outlet or any other suitable power source. In one embodiment of the present invention, the CPU 106 contains a display microprocessor 108 and a display software 110 for generating the one or more visual images displayed on the display screen 32. The CPU 106 may consist of both a volatile memory 112, such as flash memory and/or random access memory (RAM), and a non-volatile memory 114, such as magnetic random access memory (MRAM), erasable programmable read-only memory (EPROM), and/or electronically erasable programmable read-only memory (EEPROM). The display software 110 is adaptable to contain computer program instructions for the display microprocessor 108 for use when generating the one or more visual images.”);

at least one power source (paragraph 0060 “The computer unit 34 comprises a central processing unit (CPU) 106 that contains electronics and software, and is powered by battery, power outlet or any other suitable power source. In one embodiment of the present invention, the CPU 106 contains a display microprocessor 108 and a display software 110 for generating the one or more visual images displayed on the display screen 32. The CPU 106 may consist of both a volatile memory 112, such as flash memory and/or random access memory (RAM), and a non-volatile memory 114, such as magnetic random access memory (MRAM), erasable programmable read-only memory (EPROM), and/or electronically erasable programmable read-only memory (EEPROM). The display software 110 is adaptable to contain computer program instructions for the display microprocessor 108 for use when generating the one or more visual images.”); 



and at least one server configured to communicate with the at least one single board computer via a
wired or wireless connection to provide discrete signals to one or more of (paragraphs 0012 and 0060-0063 “The subject invention is also directed to an entertainment display system consisting of at least one display apparatus adapted to communicate with a central processing unit via a computer network.”, “The computer unit 34 comprises a central processing unit (CPU) 106 that contains electronics and software, and is powered by battery, power outlet or any other suitable power source. In one embodiment of the present invention, the CPU 106 contains a display microprocessor 108 and a display software 110 for generating the one or more visual images displayed on the display screen 32. The CPU 106 may consist of both a volatile memory 112, such as flash memory and/or random access memory (RAM), and a non-volatile memory 114, such as magnetic random access memory (MRAM), erasable programmable read-only memory (EPROM), and/or electronically erasable programmable read-only memory (EEPROM). The display software 110 is adaptable to contain computer program instructions for the display microprocessor 108 for use when generating the one or more visual images.” and “The display system includes the one or more display apparatuses 10 which are mounted to seating structures 16 throughout the sporting or entertainment venue and the remote central processing unit 70 which is adapted to communicate with each of the one or more display apparatuses 10 via a two-way communication network 132. The central processing unit 70 is situated remotely from the one or more display apparatuses 10.”):





power on or power off the single board computer; power on or off the electronic digital display; or provide individualized display content (paragraphs 0012, 0061, and 0064 “The subject invention is also directed to an entertainment display system consisting of at least one display apparatus adapted to communicate with a central processing unit via a computer network. The central processing unit is adapted to communicate one or more visual images to the at least one display apparatus positioned on seating structures throughout the sporting and entertainment venue. The central processing unit may be adapted to control the one or more visual images generated by the computer unit and displayed on the display screens, based on the one or more inputs received from the one or more display apparatuses.” and “The display system includes the one or more display apparatuses 10 which are mounted to seating structures 16 throughout the sporting or entertainment venue and the remote central processing unit 70 which is adapted to communicate with each of the one or more display apparatuses 10 via a two-way communication network 132. The central processing unit 70 is situated remotely from the one or more display apparatuses 10. The central processing unit 70 includes a transceiver 134 configured for transmitting the one or more visual images to the display microprocessors 84 of the one or more display apparatuses 10. The transceiver 134 is further configured for receiving the one or more inputs from the spectators using the touch panel display screen 32, input button functions or the credit card reader 68 of the one or more display apparatuses 10. The one or more inputs are gathered, analyzed and processed by the central processing unit 70. Based on the one or more inputs, the central processing unit 70 generates and transmits one or more outputs for controlling the one or more visual images displayed on the one or more display apparatuses 10. The one or more outputs may include additional advertisements and promotions that transmitted to each of the plurality of display apparatus for storing in the display microprocessor 84 of the computer unit 34 and for subsequently displaying to each of the spectators on the display screens 32.”),

wherein the single board computer and power source are configured to be stored in one or more
of a seat back, a seat bottom, a seat structure, an arm rail, an armrest, a side support, a beam support
and/or an anchor region of the seat support (paragraph 0056, 0060, and 0072 and Figure 18, item 10 “FIG. 12 illustrates the display apparatus 10 of the present invention mounted to the back surface 28 of the seating structure 16.”).

Claim 2:
	As per claim 2, Anderson teaches the system of claim 30 as described above and further teaches further comprising a method of informing or advertising in a public venue comprising the steps of:
providing the mounted advertising apparatus that one or both shares or includes at least one network connected electronic digital display and at least one server for controlling the electronic digital display (paragraphs 0060-0061);
providing one or more commands from the server to the digital display (paragraphs 0060-0061);
selecting one or more informational content and/or advertisements from the group comprising images, videos, and audio-visual presentations (paragraphs 0060-0061 and 0063);
communicating and displaying the one or more informational content or advertisements to a patron on a patron seating envelope dedicated display (paragraphs 0060-0061 and 0063).







Claim 3: 
	As per claim 3, Anderson teaches the method of claim 2 as described above and further teaches further comprising one or both:
measuring the response of the patron to the advertisements presented on the electronic digital display (paragraphs 0012 and 0061); 

and determining additional advertisements to communicate and/or display for the patron based on the measured response of the patron to the initial advertisements displayed (paragraph 0061).

Claim 5:
	As per claim 30, Anderson teaches the system of claim 30 as described above and further teaches the personal electronic digital display being affixed or secured to one or more of a seat
structure, a seat back, a seat bottom, cupholder, or free-standing structure (figure 1 and paragraph 0008).

Claim 12:
	As per claim 12, Anderson teaches the method of claim 2 as described above and further teaches further comprising providing a graphical user interface that enables the patron to place orders for one or more of food, beverages, souvenirs, tickets, and/or other goods sold at the venue, the order placed by the patron being directed to a central management system that directs and provides information regarding the patrons precise location in the venue, including the section, row, and seat, for delivery of said one or more of food, beverages, souvenirs, tickets, and/or other goods (paragraphs 0066-0067).

Claim 13:
	As per claim 13, Anderson teaches the system of claim 30 as described above and further teaches the system further comprising a payment receiving module said payment receiving module being operably configured to securely receive payment via one or more of a Near Field Communication (NFC) enabled device, a tap-and-go and/or contact less credit card, traditional swipe debit or credit card, and/or chip-and--pin debit or credit card, an alternative payment method such as Venmo®, SquareCash, and/or cryptocurrency (paragraphs 0052 and 0061).

Claim 15:
	As per claim 15, Anderson teaches the system of claim 13 as described above and further teaches further comprising establishing a communication connection between one or more of: the advertising apparatus, the payment receiving component, the server, and a patron’s mobile device using one or more of Bluetooth®, low energy Bluetooth (LEBT), Near Field Communication, WiFi, i-beacon, Infrared Wireless data (IrDA), Ultra Wideband (UWB), induction wireless communication, or hard wired connection (paragraph 0062).

Claim 18:
	As per claim 18, Anderson teaches the system of claim 30 as described above and further teaches the at least one server providing instructions to display and modify a sequence of image(s) and/or video advertisements (paragraphs 0060-0061).




Claim 19:
	As per claim 19, Anderson teaches the system of claim 30 as described above and further teaches the electronic digital display being a touch screen operatively configured to receive input from a patron (paragraphs 0044 and 0050).

Claim 20:
	As per claim 20, Anderson teaches the system of claim 30 as described above and further teaches the single board computer measuring one or more of the response, engagement, or interest of a patron to an advertisement and communicating the measurement to the server for analysis (paragraph 0061).

Claim 24:
	As per claim 24, Anderson teaches the system of claim 30 as described above and further teaches the power source being selected from one or more of the group comprising: a battery, a lithium-ion battery, a rechargeable battery, low voltage wired connection, a solar array, and a solar array connected to a battery (paragraph 0060).



   




Claims 7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 30 above, and further in view of Filipour et al. US Publication 20110109134 A1.  
Claim 7:	
	As per claim 7, Anderson teaches the method of claim 2 as described above but does not teach the providing one or more commands from the server to the digital display further comprising one or more of powering on the electronic digital display, checking the health information regarding battery health, battery life, signal strength, location, hardware status, and data regarding content displayed.  However, Filipour teaches a Server-Based Gaming Chair and further teaches, “Gaming chair 300 then receives 812 game data from one or more server 504, 506, 508, and/or 510. The game data may be based on, without limitation, a game played on gaming machine 100 and/or a gaming machine bank associated with gaming machine 100. For example, the game data may be related to a bonus event, a winning outcome, a bonus win, and/or an upcoming promotional jackpot event. Alternatively, the game data may be related to an advertisement for a service establishment such a restaurant, bar, or spa. Such an advertisement may be broadcast by facility server 510, for example, to all gaming chairs 300 at a particular time of day. Alternatively, an advertisement may be broadcast only to gaming chairs 300 that are located near such establishments. Moreover, the game data may also be related to an attract sequence.” (paragraph 0061) and “Furthermore, in the exemplary embodiment, facility server 510 transmits audio and/or video signals to gaming chair 300 based on a location of gaming chair 300 with respect to a service establishment, such as a bar, restaurant, or club. For example, facility server 510 monitors the time of day such that, near the evening hours when it is common for players to have dinner, facility server 510 transmits video and/or audio signals to gaming machine 300 that relates to a nearby restaurant. The video images displayed by display device 346 may include an advertisement and/or a discount for meals during a certain time period. In addition, facility server 510 transmits video and/or audio signals to gaming chairs 300 within a common gaming machine bank such that presentation of the video images and/or audio may be sequenced to provide a coordinated display.” (paragraph 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include providing one or more commands from the server to the digital display further comprising one or more of powering on the electronic digital display, checking the health information regarding battery health, battery life, signal strength, location, hardware status, and data regarding content displayed as taught by Filipour in order to direct the seat/chair to perform particular activities or actions.   

Claim 25:
	As per claim 25, Anderson teaches the system of claim 30 as described above but does no teach the single board computer being capable of being assigned an individual IP address or MAC addressable.  However, Filipour teaches a Server-Based Gaming Chair and further teaches, “FIG. 7 is a block circuit diagram of an exemplary electrical architecture 400 incorporated into an exemplary gaming chair, such as gaming chair 300. In the exemplary embodiment, architecture 400 includes a control system 402, a multimedia system 404, and a game control system 406, each coupled via an internal bus 408.” (paragraph 0033); “Furthermore, in the exemplary embodiment, control system 402 includes a network interface 418 and a mobile device interface 420. Network interface 418 maybe a wired connection that couples control system 402 to a network (not shown in FIG. 7) or, alternatively, may be a wireless connection. Exemplary wired communication protocols include, but are not limited to only including, USB, Ethernet, CAN-bus, or any other suitable wired communication protocol. Moreover, in some embodiments, network interface 418 may directly couple speakers 336 and/or display device 346 to a network to facilitate distributing audio and/or video signals. Exemplary wireless communication protocols that facilitate communication between control system 402 and other components coupled to the network include, for example and without limitation, any suitable IEEE 802.11 protocol.” (paragraph 0035) and “For example, gaming chair data 712 may include, but is not limited to only including, a unique identifier 714 for each gaming chair 300, a location 716 for each gaming chair 300, and settings 718 for each gaming chair 300, such as volume settings, temperature settings, and/or position and comfort settings. Such settings may include default values and/or customized values that are entered via, for example, configuration workstation 518 (shown in FIG. 8). Identifiers 714 may be, for example, a MAC address of network interface 418 (shown in FIG. 7).” (paragraph 0055).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include the single board computer being capable of being assigned an individual IP address or MAC addressable as taught by Filipour in order to identify the computer associated with the chair/seat.   

Claim 26:
	As per claim 26, Anderson teaches the system of claim 30 as described above but does not teach further comprising a motion sensor or occupancy sensor.  However, Filipour teaches a Server-Based Gaming Chair and further teaches, “Furthermore, in some embodiments, gaming chair 300 includes a proximity sensor 450 coupled to control system 402. Sensor 450 detects when a player or potential player is within a specified distance of gaming chair 300, or when a player has sat in gaming chair 300. Upon detecting a presence of a player or potential player, sensor 450 transmits a signal to processor 412. In response to the signal, processor 412 may, for example, initiate an attract sequence via display device 346, illuminate at least a portion of light devices 448, or any other suitable sequence of events.” (paragraph 0043).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include a motion sensor or occupancy sensor as taught by Filipour in order to detect whether the user is nearby or seating in a chair.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 3 above, and further in view of Hamedi et al. US Publication 20190034976 A1.  
Claim 8:
	As per claim 8, Anderson teaches the method of claim 3 as described above but does not teach the determining additional advertisements to communicate further comprises using one or both of artificial intelligence and/or machine learning to determine modifications to make to the advertisements displayed on the electronic digital display.  However, Hamedi teaches Systems and Methods for Automating Content Design Transformations Based on User Preference and Activity Data and further teaches, “As described below, various computer-implemented techniques, including artificial intelligence and machine learning algorithms, can change marketing and advertising content, such as by performing content transformations on text entries, and on image and video pixels, based on predictions determined to improve the impact of that content. In general, a transformation can be any alteration of any portion of a content item. For example, a transformation may be an image manipulation or generative visual manipulation for content items that include visual content. Various types of content transformations are described in detail below. In some implementations, the technology can be applied to one or more types of content at a time, e.g. to optimize three images or a set of text entries. This can be particularly important in the field of marketing optimization and customer experience.” (paragraph 0235).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include the determining additional advertisements to communicate further comprises using one or both of artificial intelligence and/or machine learning to determine modifications to make to the advertisements displayed on the electronic digital display as taught by Hamedi in order to edit advertisements to increase user interest or increase probability of purchasing item/service associated with advertisements.  
   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 2 above, and in view of Fowler et al. US Publication 20210174344 A1 and further in view of Filipour et al. US Publication 20110109134 A1.  
Claim 9: 
	As per claim 9, Anderson teaches the method of claim 2 as described above and further teaches further comprising one or more of:
receiving one or more responses from a patron providing input to the network connected electronic digital display (paragraphs 0060-0061);

Anderson does not teach providing a unique QR code or access code to the patron and further receiving one or more responses from the patron utilizing the network connected electronic display.  However, Fowler teaches a System and Method for Location Based Individualized Mobile Content and Mobile Wallet Offers and further teaches, “As shown in FIG. 1, in this embodiment, the plurality of machine readable codes 18 are each part of a tag 16 positioned adjacent one of a plurality of seats 20 in the venue 30, in this case on a back surface 22 of the seat 20 in front of the user (or a wall, etc., if no seat is in front). The machine readable codes 18 could alternatively be placed in other locations (e.g., the ground, ceiling, walls, pillars, other surrounding structures). While one example of this placement is illustrated, this should be broadly construed to include any placement in the venue that is suitable for use as described herein. Alternative placement schemes that may be devised by one skilled in the art, consistent with the teachings of the present invention, should be considered within the scope of the present invention.” (paragraph 0039) and “For purposes of this application, the term “machine readable codes” should be broadly construed to include any form of bar code, quick response (QR) code, near field communication (NFC) code, radio frequency identification (RFID) code, or any other equivalent device or technology known in the art, or later developed. It may be in the form of a separate piece of material (e.g., metal, plastic, etc.) that is installed in the venue, or it may be printed or otherwise provided within the venue (e.g., printed on or integrally formed with one of the seats, or other surfaces or structures of the venue).” (paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include providing a unique QR code or access code to the patron and further receiving one or more responses from the patron utilizing the network connected electronic display as taught by Fowler in order to easily access information using a mobile device by the user.   

Anderson does not teach directing the patron to use the unique QR code or access code to access a website or application on the patron’s mobile device.  However, Fowler teaches a System and Method for Location Based Individualized Mobile Content and Mobile Wallet Offers and further teaches, “Each of the machine readable codes 18 encodes an address that will direct the user device 12 to a redirect/identification server 40 (shown in FIG. 2), as discussed in greater detail below.” (paragraphs 0040) and “For example, if the event facility is a sports stadium, as shown in FIG. 1, the plurality of machine readable codes 18 can be prompted to swipe or scan the user device 12 on the seat in front of them, via NFC, QR code, etc., to receive content. In other embodiments, upon swiping or scanning the user devices 12, the individuals may be directed to a different advertiser's webpage at certain times in the game so that multiple different advertisers can utilize the plurality of machine readable codes 18 during the game. In other embodiments, the plurality of machine readable codes 18 may also have the ability to download a digital coupon onto the communication devices which could be redeem at a concession area or retail location. The machine readable codes 18 also have the ability to be synced to live media that will run on digital screens within the venue 30 via scheduling software, as discussed in greater detail below.” (paragraph 0046).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modify Anderson to include directing the patron to use the unique QR code or access code to access a website or application on the patron’s mobile device as taught by Fowler in order to easily access information using a mobile device by the user.     

Anderson and Fowler do not teach establishing a connection between the advertising apparatus and the patron’s personal mobile device.  However, Filipour teaches a Server-Based Gaming Chair and further teaches, “Moreover, in the exemplary embodiment, media device interface 426 enables a player to couple a personal multimedia device to gaming chair 300.” (paragraph 0038).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include establishing a connection between the advertising apparatus and the patron’s personal mobile device as taught by Filipour in order to enhance and improve the user experience.   

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 15 above, and further in view of Fowler et al. US Publication 20210174344 A1.
Claim 16: 
	As per claim 16, Anderson teaches the system of claim 15 as described above but does not teach further comprising one or more of notifying, publishing, or pushing additional content including one or more of advertisements, special offers, and/or event-only content to the patron’s mobile device.   (paragraphs 0016 and 0031 0047).  However, Fowler teaches a System and Method for Location Based Individualized Mobile Content and Mobile Wallet Offers and further teaches, “A further objective is to provide a system that enables a variety of interactions with the venue and the people attending an event at the venue, for increased entertainment, more effective sales at the venue, and more effective marketing. The objective of these interactions is to provide attendees individualized content that is based on multiple data points in order for content to be relevant to attendee on a personal level. Each scan of the uniquely encoded NFC enabled and/or machine readable tag will allow the system to provide personalized content to the user, while generating user data that can be attributed to a specific user who scanned that tag, or all past users who have scanned a tag specific to a venue or seat, utilized to provide more relevant content during current and future use sessions.” (paragraph 0016); “The benefit of also utilizing user data that is gathered from outside of system itself is that it provides data that might not otherwise be gathered, while also offering an opportunity to “pre-set” content when a user scans the tag at their seat. Example 1—event ticket provider Ticketmaster provides data to the systems analytics portal that reveals that Joe purchased tickets to the football game to sit in seat 1 Row 1, while also providing data that Joe is a 32 year old male (data that is provided to Ticketmaster from Joe when he creates his account). Each tag in the system is uniquely encoded down to the individual seat, so the analytics portal would have the ability to “pre-schedule” content that would appeal to a 32 year old male when Joe takes his seat at the game. This use case could be very valuable for marketers looking to market to a particular subset of attendees vs. the entire stadium.” (paragraph 0032) and “Another use for the invention would be for retailers to offer real time discounts to users in specific venues via the machine readable codes 18. For example, if the machine readable codes 18 inside of the venue 30 are linked to a specific retailer, then that retailer could offer discounts in real time that could only be accessed by users inside of the venue 30.” (paragraph 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include comprising one or more of notifying, publishing, or pushing additional content including one or more of advertisements, special offers, and/or event-only content to the patron’s mobile device as taught by Fowler in order to target relevant and timely advertisements to the user.



Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson as applied to claim 30 above, and further in view of Guschmer US Publication 20190082852 A1.  
Claim 23:
	As per claim 23, Anderson teaches the system of claim 30 as described above but does not teach further comprising a charging port or USB port to allow a patron to charge one or more of a personal mobile device or tablet and/or connect to the system via a wired connection.  However, Guschmer teaches a Multimedia Chair and further teaches, “The adjustable table 40 may unfold from one of the arm rests 26 and in this example, the left arm rest 26 and includes a non-slip surface, such as a rubber or other high friction surface that prevents electronic devices such as laptops, cell phones, or tablets from slipping off of the top surface of the adjustable table. One or both arm rests 26 and especially that supporting the adjustable table may include one or more, and in an example, two USB ports 94 for powering mobile devices such as tablets, laptops, and cell phones.” (paragraph 0044).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Anderson to include a charging port or USB port to allow a patron to charge one or more of a personal mobile device or tablet and/or connect to the system via a wired connection as taught by Guschmer in order to allow the user to use their personal device while charging their device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	



Mezzera US Patent 10019917 Sign Holder and Sign for a Chair
Mezzara discloses a sign holder to carry a sign and be connected to a chair. The sign which displays information about the chair is removable from the sign holder to be replaced by a different sign having different information. The sign holder includes a vertically upstanding shaft that extends between the seat and the back of the chair. A chair attachment bracket which extends horizontally from the bottom of the vertically upstanding shaft is detachably connected to the bottom of the chair seat. A sign carrying bracket which extends horizontally from the top of the vertically upstanding shaft holds the sign adjacent one side of the chair back. The sign has a front which contains the information to be displayed, a back, and a closed top extending between the front and the back to be supported by the sign carrying bracket at the top of the shaft of the sign holder. 

	Castaing et al. US Publication 20170028874 A1 Seat Unit with an Advertising Surface
Castaing discloses seat units with a plurality of passenger seats. In these seat units, each seat has a seat back and a seat pan, and each seat back has an upper portion and a lower portion. The lower portions of the seat backs are integrally formed together as a single lower panel.

Everhart et al. US Publication 20160297526 A1 Video Display Unit Cassette Assemblies for Aircraft Seats and Enhanced in Flight Entertainment User Experience
Everhart discloses a video display unit cassette assembly includes a cassette frame, a display coupled to the cassette frame, one or more electronic components between the cassette frame and the display, and a delethalization cover coupled to the display. The one or more electronic components receive data content from a network and generate video signals provided to the display. The cassette assembly is sized and configured to be releasably mounted in an installed position in a mounting structure defined in a seatback of a vehicle seat.
Berger et al. US Publication 20120212012 A1 Apparatus for Receiving an Information Medium
Berger discloses an apparatus, in particular for attaching to the back of a seat. The apparatus comprises a plate with a flat recess and an insert which is removably mountable in the flat recess of the plate and is configured to receive an information medium which is viewable when the insert is mounted in the flat recess of the plate. For releasably fixing of the insert on mounting of the same in the flat recess, the insert has the following: at least one tongue on a first border area of the insert for engagement in at least one correspondingly shaped groove in the plate, and at least one releasable fixing that is present in or on at least one second border area of the insert and that is operable by twisting and/or sliding at least one component.

Yip US Publication 201100299998 A1 In-Flight Video Entertainment System
Yip discloses an in-flight entertainment system includes a flight system server and seat video display units connected to the flight system server via a network. Each seat video display unit has a video display unit and a user input and is situated with a passenger seat on an airplane. The flight system server records interactions between passengers using the seat video display units and the flight system server during a flight. The flight system server displays advertisement chosen based on the recorded interactions on the video display units during the flight.

Theis US Publication 20100225654 A1 Theatre Seatback Display
Theis discloses improvements on display hardware and/or user presentation interface systems for audience gathering places, such as theatres, stadiums, cinemas and auditoriums. The display hardware relates to the equipment used to distribute communications (such as advertising and audience feedback) throughout the audience gathering place and to (at least some of) the individual members of the audience. The user presentation interface systems involve the substance of the communications that are actually made to and/or from audience members. In this document the focus will be on theatre applications. One key insight is that while delivery of information to/from an audience member who has come to see a performance of some kind (for example, an opera) has the potential to be distracting, this process will be much less distracting, and can even be greatly enjoyment-enhancing, if each audience member has her or his own dedicated user interface presentation hardware (for example, seatback display, netbook plugged into her seat, headphones, etc.) at the individual level.

Jeffrey US Patent 7665804 B1 Seat Headrest Cover for Use as a Display Device
Jeffrey discloses a Federal Aviation Administration approved removable, reusable seat headrest apparatus for use as a display device on the seat headrest of a plane. The headrest apparatus includes a frame assembly and an advertising display. The frame assembly includes a first material portion, a second material portion and a median portion connected therebetween. The second material portion has a viewing window for accepting a viewing pocket or an interchangeable display. The interchangeable display includes a frame, molding and transparent insert. The viewing window receives and displays interchangeable advertising material therein, while allowing travelers to selectively review and retain the materials.

Smallhorn US Publication 20090249408 A1 Access Control System for Inflight Services at Passenger Seat
Smallhorn discloses an access control system for controlling individualized access, by passengers of a vehicle, to data transmissions and electrical power including a transmission source; a passenger access interface; and a control circuit in communication with the transmission source. The control circuit includes: a microprocessor with memory storage, the microprocessor having a control signal emitter in communication with the transmission source, where the control signal determines access between the transmission source and the passenger access interface; and a portable memory device including stored access control software readable by the microprocessor for determining when a control signal is to be emitted, the portable memory device being removable by the passenger.

Hanlon et al. US Publication 20090089841 A1 Seat-Mounted Electronics Display Assembly 
Hanlon discloses a seat-mounted electronics assembly for a vehicle including a seat with a back portion and a rear surface. A display panel having a screen mounted on a screen-side and a mounting assembly mounting the display panel on the rear surface. The mounting assembly allowing pivotal movement of the display panel relative to the seat between a stowed position and at least one viewing position so that when the display panel is in the viewing position, the display panel is located higher than when the display panel is in the stowed position and when the display panel is in the stowed position, the display panel is substantially parallel to the rear surface of the seat and the screen-side is oriented substantially in the forward direction. And when the display panel is in the viewing position, the screen-side is oriented substantially in the rearward direction.

Schedivy US Patent 7149078 A1 Video Display System
Schedivy discloses a video display system comprises a base portion, a first hinge coupled to the base portion, and an arm including a first end coupled to the first hinge, wherein the arm is movable about the first hinge. The video display system further comprises a second hinge coupled to a second end of the arm, and a display panel coupled to the second hinge, wherein the display is movable about the second hinge, the display panel comprising a display.



Seward US Publication 20050201080 A1 Seating Apparatus Having an Illuminated Panel
Seward discloses a display panel is provided, including a light source, a power source, a switch, a display film and a display housing. The power source provides power to the light source through the switch, such that operating the switch energizes the light source. The display film provides a visual image when illuminated by the light source. The display housing contains the light source the display film and the switch, and the housing is adapted to attach to a curved surface. 

Howard US Publication 20050080674 A1 Seat Back Advertising Panel, System, Program Product, and Related Methods
Howard discloses an advertising business method which includes removable and replaceable panels for display on the backs of seats in stadium, arena and other multi-purpose venues, for making one or more visual advertisements on the surface of the seat backs. A seat back advertising panel, system, program product, and methods for enhancing and tracking target audience and user response activity, and for rewarding user response and promotional participation are also provided.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682